Citation Nr: 0917713	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.  
He died on May [redacted], 1965.  The appellant is the veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death.  A timely appeal was noted from that 
decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on June 24, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  A July 1965 rating decision denied service connection for 
the cause of the veteran's death on the basis that the 
veteran's service connected disabilities were not shown to be 
etiologically related to the "probable coronary occlusion" 
that caused his death.  

2.  The evidence received since the July 1965 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  A July 1965 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).

3.  Evidence received since the July 1965 rating decision is 
not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2004, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The notice requirements 
for new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by that letter.  In 
October 2006, the appellant was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  No medical evaluation 
has been prepared in conjunction with the appellant's claim 
to reopen; however, in such a claim, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  The Board is satisfied that the duties 
to notify and assist have been met.

New and Material Evidence

The veteran, who was service connected for unfavorable 
ankylosis of the right hand, facial scars, third degree burns 
to the trunk and extremities, and traumatic arthritis of the 
right ankle, died in May 1965.  His death certificate listed 
the cause of death as "probable coronary occlusion."  

Service connection for the cause of the veteran's death was 
initially denied by rating decision dated July 1965, on the 
grounds that there was no evidence of cardiovascular disease 
in service or within one year of discharge, nor was there 
evidence that the veteran's service connected disabilities 
contributed to his death.  The rating decision was not 
appealed and is final.  See 38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1965).

The present application to reopen the claim of service 
connection for the cause of the veteran's death was filed in 
May 2004.  The newly submitted evidence includes the 
appellant's lay statements that the veteran's service 
connected disabilities caused his death, as well as lay 
statements from the appellant and her children that 
undiagnosed post-traumatic stress disorder (PTSD) 
substantially and materially contributed to the veteran's 
death from probable coronary occlusion.  Internet-based 
articles were also submitted which discuss a possible link 
between PTSD and cardiovascular disease in veterans.  The 
application to reopen was denied by rating decision dated 
December 2004, on the grounds that no new and material 
evidence had been submitted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the 
veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence 
has been submitted is that received by VA since the last 
final disallowance of the appellant's claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 
Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

No new evidence has been received since the last final denial 
in July 1965, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The lay evidence from the veteran's widow 
concerning a possible connection between the veteran's 
service connected disabilities and his cardiovascular 
disorder is not new, as similar evidence was of record at the 
time of the July 1965 decision.  The lay statements from the 
veteran's family concerning the possibility of undiagnosed 
PTSD are new, as they were not previously considered, but 
they are not material to the claim, as they provide no 
competent evidence that the veteran actually had PTSD as the 
result of his service, or that such a disorder contributed 
substantially and materially to his death.  The veteran's 
family has not been shown to possess the requisite training 
or credentials needed to render a medical diagnosis or 
determine the etiology of a disease.  As such, their lay 
opinions do not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2  Vet. App. 492, 494-95 (1992).  Review of the 
veteran's service treatment records shows no evidence of a 
psychiatric disorder.

The articles discussing a link between PTSD and 
cardiovascular disorders are also not material to the claim.  
Without competent evidence that the veteran suffered from 
PTSD that evidence is not material.

The Board finds that the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
establishing the claim.  As no new and material evidence has 
been submitted since the last final denial of the appellant's 
claim, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for the cause of the veteran's death is 
denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


